     Case 1:18-cv-00129-MCR-GRJ Document 26 Filed 09/09/21 Page 1 of 2


                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION


ADOLFO PENA,
      Petitioner,

v.                                               CASE NO. 1:18cv129-MCR-GRJ

SECRETARY, FL. DEPT.
OF CORRECTIONS,
     Respondent.
_________________________/

                                  O R D E R

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 22, 2021. ECF No. 25. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The Magistrate Judge’s Report and Recommendation is adopted and

         incorporated by reference in this Order.
     Case 1:18-cv-00129-MCR-GRJ Document 26 Filed 09/09/21 Page 2 of 2


                                                                          Page 2 of 2

      (2) The petition for a writ of habeas corpus pursuant to 28 U.S.C. §2254, ECF

         No. 1, is DENIED.

      (3) A certificate of appealability is DENIED.

      (4) The clerk is directed to close the file for this case.

      DONE AND ORDERED this 9th day of September 2021.




                                         s/M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 1:18cv129-MCR-GRJ
